Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 25 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,171,818; U.S. Patent Number 10,560,704; and U.S. Patent Number 10,979,724 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to  teach all of the elements of independent claims 21, 32, and 38.  The prior art is particularly deficient regarding determining prediction values for one or more prediction blocks associated with the one or more CUs in the current image by intra-frame prediction using one or more reference blocks within the current image; decoding residual values of a first transform block and second transform block in the current image, including: identifying the first transform block, the first transform block being associated with a transform coding mode, wherein the first transform block has a block size of 4x4, the first transform block being associated with the one or more CUs in the current image; based at least in part on comparison of the block size of the first transform block to a predetermined size and based at least in part on determining that the first transform block is associated with the transform coding mode, scanning the first transform block according to a particular scanning order for scanning the first transform block; identifying the second transform block, the second transform block being associated with a non-transform coding mode, wherein the second transform block has a block size of 4x4, the second transform block also being associated with the one or more CUs in the current image; and based at least in part on comparison of the block size of the second transform block to the predetermined size and based at least in part on determining that the second transform block is associated with the non-transform coding mode, scanning the second transform block according to an inverse scanning order, wherein the inverse scanning order is inverse to the particular scanning order; and combining the prediction values and the residual values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482